ORDER
IN THE MATTER OF the West Baton Rouge Parish School Board applying for writs of certiorari and review. The petition of the relator in the above entitled and numbered cause having been duly considered, IT IS ORDERED that the American Arbitration Association and Mr. Roy C. Kuyrdendall, Jr., Arbitrator, be and they are hereby enjoined from further proceedings in this case until judgment shall be pronounced by this Court in the matter of the applications for writs numbered 62760 on the docket of this Court.